                        Case 1:18-cv-04584-ER Document 25 Filed 03/20/20 Page 1 of 1
          THE WEITZ LAW FIRM, P.A.
                                                                                       Bank of America Building
                                                                                  18305 Biscayne Blvd., Suite 214
                                                                                         Aventura, Florida 33160

          March 20, 2020

          VIA CM/ECF
          Honorable Judge Edgardo Ramos
          United States District Court
          Southern District of New York
          40 Foley Square                                                                             March 24, 2020
          New York, New York 10007


                                     Re:      Norris v. Taste Me Concepts, LTD., et al.
                                              Case #: 1:18-cv-04584-ER

          Dear Judge Ramos:

                   The undersigned represents the Plaintiff in the above-captioned case matter.

                 Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
          economic effects it is causing to virtually all businesses open to the public (including possible
          complete closures), such as the business involved in this matter, Plaintiff’s undersigned counsel
          hereby respectfully requests that the Court grant a thirty (30) day stay of all deadlines and/or
          Conference in this matter.

                  Further, since undersigned counsel is based in Florida, an in-person Conference would require
          possible unsafe roundtrip travel from Florida to New York (in both of which official states of
          emergency has been declared). In fact, recently a passenger on a similar JetBlue flight from New
          York to Florida had tested positive for COVID-19. In addition, undersigned counsel suffers from an
          underlying asthmatic-type health condition which, potentially, would be adversely affected by the
          COVID-19 virus. However, in the event that the Court decides not to stay this matter, then, in the
          alternative, undersigned counsel respectfully requests that any future Conference be conducted
          telephonically, which is in accordance with SDNY’s Chief Judge Coleen McMahon’s recent March
          13, 2020 Standing Order that “Judges are strongly encouraged to conduct court proceedings by
          telephone or video conferencing where practicable.”

                The Court may wish to note that this is undersigned counsel's first request to stay this matter.
          Thank you for your consideration of this unexpected, but essential, request.
The application for a stay is DENIED. An initial
pretrial conference will be held by telephone on May 1,      Sincerely,
2020, at 10:15 AM. The parties shall confer and submit a
joint proposed scheduling order prior to the conference.
See attached Civil Discovery Plan and Scheduling Order       By: /S/ B. Bradley Weitz             .
form. The parties shall call the Court using the following       B. Bradley Weitz, Esq. (BW 9365)
conference call information: (877) 411-9748;                     THE WEITZ LAW FIRM, P.A.
Access Code: 3029857.                                            18305 Biscayne Blvd., Suite 214
                                                                 Aventura, Florida 33160
                                                                 Tel.: (305) 949-7777
                                                                 Fax: (305) 704-3877
              March 24, 2020                                     Email: bbw@weitzfirm.com
UNITED STATES DISTRICT COURT                                                    Rev. June. 2013
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x


                                                                   CIVIL CASE DISCOVERY PLAN
                                             Plaintiff(s),         AND SCHEDULING ORDER
                  - against -


                                             Defendant(s).                CV                      (ER)

-------------------------------------------------------------x

       This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

         1.       All parties [consent] [do not consent] to conducting all further proceedings before
                  a Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).
                  The parties are free to withhold consent without adverse substantive consequences.
                  (If all parties consent, the remaining paragraphs of this form need not be
                  completed.)

         2.       This case [is] [is not] to be tried to a jury.

         3.       Joinder of additional parties must be accomplished by
                  _______________________.

         4.       Amended pleadings may be filed until _____________________.

         5.       Interrogatories shall be served no later than ___________________, and responses
                  thereto shall be served within thirty (30) days thereafter. The provisions of Local
                  Civil Rule 33.3 [shall] [shall not] apply to this case.

         6.       First request for production of documents, if any, shall be served no later than
                  ____________________.

         7.       Non-expert depositions shall be completed by ____________________________.

                  a.       Unless counsel agree otherwise or the Court so orders, depositions shall not
                           be held until all parties have responded to any first requests for production
                           of documents.

                  b.       Depositions shall proceed concurrently.

                  c.       Whenever possible, unless counsel agree otherwise or the Court so orders,
                    non-party depositions shall follow party depositions.

      8.    Any further interrogatories, including expert interrogatories, shall be served no
            later than _______________________.

      9.    Requests to Admit, if any, shall be served no later than
            ______________________.

      10.   Expert reports shall be served no later than ______________________.

      11.   Rebuttal expert reports shall be served no later than ______________________.

      12.   Expert depositions shall be completed by ______________________.

      13.   Additional provisions agreed upon by counsel are attached hereto and made a part
            hereof.

      14.   ALL DISCOVERY SHALL BE COMPLETED BY ______________________.

      15.   Any motions shall be filed in accordance with the Court’s Individual Practices.

      16.   This Civil Case Discovery Plan and Scheduling Order may not be changed without
            leave of Court (or the assigned Magistrate Judge acting under a specific order of
            reference).

      17.   The Magistrate Judge assigned to this case is the Hon.                                   .

      18.   If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
            the Magistrate Judge will schedule a date certain for trial and will, if necessary,
            amend this Order consistent therewith.

      19.   The next case management conference is scheduled for _____________________,
            at ____________. (The Court will set this date at the initial conference.)




      SO ORDERED.

Dated: New York, New York
       _______________________


                                                            Edgardo Ramos, U.S. District Judge
